United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41222
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEONEL TURBERVILLE-LICONA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-03-CR-602-1
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonel Turberville-Licona (Turberville) was convicted of

transporting an undocumented alien by means of a motor vehicle

for private financial gain within the United States in violation

of 8 U.S.C. § 1324(a)(1)(B)(i).   Turberville asserts that the

district court erred in denying his motion to suppress evidence

seized following an allegedly unlawful vehicle stop.

     Turberville was stopped by an experienced Border Patrol

Agent who observed that Turberville’s car was riding low and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41222
                                -2-

bounced, as though it was carrying a heavy load.   The Agent

testified that as she observed Turberville’s vehicle, she saw it

twice swerve onto the shoulder and back into its lane.   The front

seat passenger in the car appeared to be ducking, as if to hide,

then sat up erect when the Agent pulled alongside the vehicle.

Additionally, the Agent testified that there appeared to be

people hiding in the back seat of the four-door sedan, since

prior to stopping the vehicle the Agent observed two adult heads

pressed against the windows and knees, as though the people had

their legs folded.   Moreover, the Agent had experience with

conducting illegal alien stops in the same area where she stopped

Turberville, and she testified that Turberville’s route is a

route commonly used to transport aliens northward.

     Thus, the totality of the circumstances indicates that the

Border Patrol Agent had reasonable suspicion supported by

articulable facts that criminal activity was afoot.   See United

States v. Neufeld-Neufeld, 338 F.3d 374, 378-80 (5th Cir. 2003).

Accordingly, the judgment of the district court is AFFIRMED.